DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 02/18/2021.  Applicant’s amendments are entered and made of record.  Applicant has amended claims 1 and 4, cancelled 2 and 3, left Claims 5 and 6 as previously presented and added new claims 7 and 8. 
Applicant’s amendments to the claims overcome all the previously cited art rejections.  The rejections made over JP 7-90747 to Toray, JP 7-54238 also to Toray, WO 2017/057300 to Seiren, JP 2015-143407 to Asahi, JP 2013-528719 to Hyosung and JP 2015-17356 are all withdrawn as Applicant has modified the current claims around these references.
The double patenting rejections have been maintained and new applications that were recently filed by applicant which now read on the currently modified claims have all been set forth below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
(Maintained) Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/498,278. The claims filed on updated claims of 02/18/21 were considered for analysis.  This provisional obviousness type double patenting rejection is because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical, they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-6 of application 16/498,278.  Claims 1-6 of Application 16/498,278 are obvious variants over one another as they both desires a non-coated woven fabric for an airbag made from PET raw fibers having a cover factor of 2300 to 2800 and a single fiber fineness from 1-3 dtex. This is a provisional nonstatutory double patenting rejection and may be remedied by the filing of a Terminal Disclaimer.
(updated and maintained) Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/651,851 (USPUB 20200247348). The modified claims filed on 01/08/21 were considered for analysis.  This provisional obviousness type double patenting rejection is because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical, they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-6 of application 16/651,851.  Claims 1-6 of Application 16/651,851 are obvious variants over one another as they both desires a 
(maintained) Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,760,188.  Although, the conflicting claims are not identical, they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-4 of USPN 10,760,188.  Claims 1-4 of patent are obvious variants over the instant application as they both desire a non-coated woven fabric for an airbag made from PET raw fibers having a cover factor of 2385 to 2800 and a single fiber fineness from 1-3 dtex.  This is double patenting rejection and may be remedied by the filing of a Terminal Disclaimer.
(New) Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/043396 (USPUB 20200247348). The claims filed on 09/29/2020 were considered for analysis.  This provisional obviousness type double patenting rejection is because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical, they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1 and 4-8 of application 16/651,851.  Claims 1 and 4-8 of Application 16/651,851 are obvious variants over one another as they both desires a non-coated woven fabric for an airbag made from PET raw fibers having a cover factor 
(New) Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/043387-20210016739A1. The claims filed on 09/29/2020 were considered for analysis.  This provisional obviousness type double patenting rejection is because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical, they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-6 of application 16/651,851.  Claims 1-6 of Application 17/043387 are obvious variants over one another as they both desires a woven fabric for an airbag made from PET raw fibers having a cover factor of 2400 to 2800 or more, a single fiber fineness from 1.0 to 3.9 dtex.  This is a provisional nonstatutory double patenting rejection and may be remedied by the filing of a Terminal Disclaimer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102 (a 1 or 2) as being anticipated by WO 2017010458A1 issued to Yokoi. (USPUB 20180208147A1 used to show paragraph numbers).
	Yokoi teaches making airbag base fabrics [abstract].  The cover factor is 2100-2400 [0041], the single fiber fineness may be 2-10 dtex [0038] and the composition of the fibers may also be polyethylene terephthalate [0042]. The thickness is preferably 0.15-.40 mm [0044]. The base fabric is uncoated and may remain that way if desired [0070].
	Regarding modified Claim 1, where Applicant now seeks a non-coated air bag fabric, wherein the fabric is woven using fibers containing polyethylene terephthalate as a main raw material, the fabric has a cover factor of 2350 or more and 2500 or less, and a single fiber fineness of a yarn that constitutes the fabric is 2.5 dtex or more and 3.0 dtex or less; Applicant is directed to the teachings of Yokoi, who teaches making airbag base fabrics [abstract].  The cover factor is 2100-2400 [0041], the single fiber fineness may be 2-10 dtex [0038] and the composition of the fibers may also be polyethylene terephthalate [0042]. The base fabric is uncoated and may remain that way if desired [0032, 005, 0070 and 0098].
	Regarding Claim 4, where Applicant seeks that the non-coated air bag fabric according to claim 1, wherein the single fiber fineness is 2.5 dtex to 3.0 dtex, and the cover factor is 2450 to 2500; Applicant is directed to the teachings of Yokoi, who teaches making airbag base fabrics [abstract].  The cover factor is 2100-2400 [0041], the single fiber fineness may be 2-10 dtex [0038]. The base fabric is uncoated and may remain that way if desired [0032, 0058 and 0070 and 0098].
	Regarding new Claim 5, where Applicant’s seeks that the non-coated air bag fabric according to claim 1, wherein the fabric has a thickness of 0.30 mm or less; Applicant is directed to 0044 where the instant reference teaches that the thickness is preferably 0.15-.40 mm.
	Regarding Claim 6, where Applicant’s seeks an air bag, which is formed by at least one piece of main body base cloth formed by the non-coated air bag fabric according to claim 1; Applicant is directed to 0032, 0058 and 0098.
Regarding new Claim 7, where Applicant’s seeks a non-coated air bag fabric, wherein the fabric is woven using fibers containing polyethylene terephthalate as a main raw material, the fabric has a cover factor of 2500 or less, and a single fiber fineness of a yarn that constitutes the fabric is 2.5 dtex or more and 3.0 dtex or less; Applicant is directed to the teachings of Yokoi, who teaches making airbag base fabrics [abstract].  The cover factor is 2100-2400 [0041], the single fiber fineness may be 2-10 dtex [0038] and the composition of the fibers may also be polyethylene terephthalate [0042]. The base fabric is uncoated and may remain that way if desired [0032, 005, 0070 and 0098].
	Regarding new Claim 8, where Applicant’s seeks a non-coated air bag fabric, wherein the fabric is woven using fibers containing polyethylene terephthalate as a main raw material, the fabric has a cover factor of 2500 or more, and a single fiber fineness of a yarn that constitutes the fabric is 2.3 dtex or more and 2.5 dtex or less; Applicant is directed to the teachings of Yokoi, who teaches making airbag base fabrics [abstract].  The cover factor is 2100-2400 [0041], the single fiber fineness may be 2-10 dtex [0038] and the composition of the fibers may also be polyethylene terephthalate [0042]. The base fabric is uncoated and may remain that way if desired [0032, 005, 0070 and 0098].
Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102 (a 1 or2) as being anticipated by  USPUB 2018/0319359 issued to Harabayashi.
USPUB’659 teaches making fabrics used for airbag [abstract].  At 0074, the instant reference teaches that fibers may be polyethylene terephthalate, polytrimethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, or the like alone; polyester fibers obtained by copolymerizing, or mixing polyethylene terephthalate, polytrimethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, and the like. At 0076, he further teaches that the single yarn fineness of these yarns may be appropriately selected in the range of 0.5 to 8 dtex, and preferably 0.5 to 4 dtex.  At 0081, the instant reference teaches that the cover factor may be in the range of 1250 to 2500. 
Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017057300A1 (using English USPUB 2018/0281737 A1 to cite paragraph) issued to Houraiya. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Houraiya teaches [see 0009, title, abstract and claims] making a fabric for an air bag that has a sufficient strength and gas impermeability that are required as an air bag, and in which threads that constitute the fabric are unlikely to enlarge even when the inside of the air bag has a high pressure, and to provide an air bag that is constituted by this fabric for an air bag.  
	Houraiya at 0012 and 0036 teaches that a single fiber fineness of threads that constitute the fabric is 1.0 to 8.0 dtex. 
	At 0042, he further teaches that the cover factor is 2100 or more.
	Lastly, at 0038 he teaches that polyethylene terephthalate, polytrimethylene terephthalate, polybutylene terephthalate, or polyethylene naphthalate, polyester fibers, or the like may be used to make up the composition of the fibers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP